UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 05652 Dreyfus Municipal Income, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 09/30 Date of reporting period: 09/30/10 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Municipal Income, Inc. ANNUAL REPORT September 30, 2010 Dreyfus Municipal Income, Inc. Protecting Your Privacy Our Pledge to You THE FUND IS COMMITTED TO YOUR PRIVACY. On this page, you will find the Funds policies and practices for collecting, disclosing, and safeguarding nonpublic personal information, which may include financial or other customer information.These policies apply to individuals who purchase Fund shares for personal, family, or household purposes, or have done so in the past. This notification replaces all previous statements of the Funds consumer privacy policy, and may be amended at any time. Well keep you informed of changes as required by law. YOUR ACCOUNT IS PROVIDED IN A SECURE ENVIRONMENT. The Fund maintains physical, electronic and procedural safeguards that comply with federal regulations to guard nonpublic personal information. The Funds agents and service providers have limited access to customer information based on their role in servicing your account. THE FUND COLLECTS INFORMATION IN ORDER TO SERVICE AND ADMINISTER YOUR ACCOUNT. The Fund collects a variety of nonpublic personal information, which may include: Information we receive from you, such as your name, address, and social security number. Information about your transactions with us, such as the purchase or sale of Fund shares. Information we receive from agents and service providers, such as proxy voting information. THE FUND DOES NOT SHARE NONPUBLIC PERSONAL INFORMATION WITH ANYONE, EXCEPT AS PERMITTED BY LAW. Thank you for this opportunity to serve you. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Selected Information 7 Statement of Investments 20 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 25 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Additional Information 38 Important Tax Information 39 Proxy Results 40 Information About the Review and Approval of the Funds Management Agreement 44 Board Members Information 46 Officers of the Fund 49 Officers and Directors FOR MORE INFORMATION Back Cover Dreyfus Municipal Income, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus Municipal Income, Inc. covers the 12-month period from October 1, 2009, through September 30, 2010. Although a double-dip recession remains an unlikely scenario in our analysis, recent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries has led to bouts of weakness in a number of asset classes. Municipal bonds have been a notable exception, gaining value during the reporting period amid robust demand from investors seeking tax-free income from a relatively scarce supply of securities in a low interest-rate environment. Uncertainty will probably remain in the broader financial markets until we see a sustained improvement in economic growth, but the favorable influences underlying the municipal bond markets advance could persist for some time to come. A declining supply of newly issued tax-exempt securities, the possibility of higher federal income tax rates and low current yields among comparable-term taxable bonds could continue to support municipal bond prices. During these market conditions, we suggest that you meet with your financial advisor regularly to review your investments in todays slow-growth economic environment, as well as your income needs and future investment goals relative to your specific risk profile. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2009, through September 30, 2010, as provided by James Welch, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended September 30, 2010, Dreyfus Municipal Income achieved a total return of 9.73% on a net-asset-value basis. 1 Over the same period, the fund provided aggregate income dividends of $0.557 per share, which reflects a distribution rate of 5.60%. 2 Despite a subpar economic recovery and elevated fiscal pressures affecting many state and local governments, municipal bonds generally rallied during the reporting period amid robust demand for a limited supply of securities. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital from a portfolio that, under normal market conditions, invests at least 80% of the value of its net assets in municipal obligations. Under normal market conditions, the fund invests in municipal obligations which, at the time of purchase, are rated investment grade or the unrated equivalent as determined by Dreyfus in the case of bonds, and rated in the two highest rating categories or the unrated equivalent as determined by Dreyfus in the case of short-term obligations having, or deemed to have, maturities of less than one year. To this end, we have constructed a portfolio derived from seeking income opportunities through analysis of each bonds structure, including paying close attention to each bonds yield, maturity and early redemption features. Over time, many of the funds relatively higher yielding bonds mature or are redeemed by their issuers, and we generally attempt to replace those bonds with investments consistent with the funds investment policies, albeit with yields that reflect the then-current interest-rate environment.When making new investments, we focus on identifying undervalued sectors and securities, and we minimize the use The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) of interest rate forecasting.We use fundamental analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. Supply-and-Demand Factors Supported Municipal Bonds The U.S. economy has continued to recover from the recession, but the pace of the expansion has been slower than historical averages. In addition, during the spring and summer of 2010, investors responded cautiously to new economic concerns stemming from a sovereign debt crisis in Europe and inflationary pressures in China. Meanwhile, most states have continued to struggle with declining tax revenues and intensifying demand for services. In light of these challenges, the Federal Reserve Board left short-term interest rates unchanged in a historically low range between 0% and 0.25%. Still, municipal bonds generally gained value during the reporting period as a result of favorable supply-and-demand dynamics. Issuance of new tax-exempt bonds moderated significantly due to the Build America Bonds program, which shifted a substantial portion of new issuance to the taxable bond market. At the same time, demand for municipal bonds intensified as investors sought shelter from potential income tax increases. Consequently, municipal bonds generally outperformed comparable U.S. government securities. Security Selection Strategy Boosted Fund Returns In this environment, the fund benefited from its focus on long-term municipal bonds, where yield differences were relatively steep and the impact of supply-and-demand factors proved particularly favorable. In addition, the fund received positive contributions to relative performance from lower-rated bonds issued to finance health care facilities, as well as municipal securities backed by the states settlement of litigation with U.S. tobacco companies. In light of the subpar economic recovery and tighter credit spreads, we gradually reduced the funds exposure to riskier market sectors and lower credit-rating tiers, and we upgraded its overall credit quality. Our bias toward higher-quality securities included purchases of single-A and double-A rated bonds backed by revenues from hospitals and airport facilities. 4 Finally, the fund has benefited from continuing to call for partial redemption of its auction rate preferred securities at par value, and in replacing that leverage through the use of tender option bonds. To date, the fund has redeemed and/or called for redemption an aggregate of $25 million of its auction rate shares through year end. Supply-and-Demand Factors May Remain Favorable Many states have continued to face severe fiscal pressures, but we do not currently expect a return to recessionary conditions.Yet, we are aware that higher yielding municipal bonds already have rallied strongly, suggesting to us that the bulk of their gains for the current cycle are behind us.Therefore, we have intensified the funds focus on higher-quality bonds. We currently remain optimistic for the longer term. We currently anticipate a more ample supply of newly issued bonds when the Build America Bonds program either ends or is renewed with lower federal subsidies at the end of this year. In the meantime, in our view demand seems likely to stay robust if investors grow increasingly concerned regarding potential income tax increases. October 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuers perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. The use of leverage may magnify the funds gains or losses. For derivatives with a leveraging component, adverse changes in the value or level of the underlying asset can result in a loss that is much greater than the original investment in the derivative. 1 Total return includes reinvestment of dividends and any capital gains paid, based upon net asset value per share. Past performance is no guarantee of future results. Market price per share, net asset value per share and investment return fluctuate. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 Distribution rate per share is based upon dividends per share paid from net investment income during the period, divided by the market price per share at the end of the period, adjusted for any capital gain distributions. The Fund 5 SELECTED INFORMATION September 30, 2010 (Unaudited) Market Price per share September 30, 2010 $9.95 Shares Outstanding September 30, 2010 20,600,015 NYSE AMEX Ticker Symbol DMF MARKET PRICE (NYSE AMEX) Fiscal Year Ended September 30, 2010 Quarter Quarter Quarter Quarter Ended Ended Ended Ended December 31, 2009 March 31, 2010 June 30, 2010 September 30, 2010 High $8.79 $9.05 $9.20 $9.95 Low 8.24 8.52 8.85 9.12 Close 8.48 8.96 9.20 9.95 PERCENTAGE GAIN (LOSS) based on change in Market Price* October 24, 1988 (commencement of operations) through September 30, 2010 329.29% October 1, 2000 through September 30, 2010 137.49 October 1, 2005 through September 30, 2010 42.89 October 1, 2009 through September 30, 2010 22.72 January 1, 2010 through September 30, 2010 22.87 April 1, 2010 through September 30, 2010 14.47 July 1, 2010 through September 30, 2010 9.77 NET ASSET VALUE PER SHARE October 24, 1988 (commencement of operations) $9.26 September 30, 2009 9.37 December 31, 2009 9.09 March 31, 2010 9.16 June 30, 2010 9.26 September 30, 2010 9.67 PERCENTAGE GAIN (LOSS) based on change in Net Asset Value* October 24, 1988 (commencement of operations) through September 30, 2010 350.56% October 1, 2000 through September 30, 2010 106.10 October 1, 2005 through September 30, 2010 34.13 October 1, 2009 through September 30, 2010 9.73 January 1, 2010 through September 30, 2010 11.40 April 1, 2010 through September 30, 2010 8.82 July 1, 2010 through September 30, 2010 6.00 * With dividends reinvested. 6 STATEMENT OF INVESTMENTS September 30, 2010 Long-Term Municipal Coupon Maturity Principal Investments147.7% Rate (%) Date Amount ($) Value ($) Arizona8.9% Barclays Capital Municipal Trust Receipts (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) 5.00 1/1/38 10,000,000 a,b 10,698,200 City of Phoenix, County of Maricopa and the County of Pima Industrial Development Authorities, SFMR (Collateralized: FHLMC, FNMA and GNMA) 5.80 12/1/39 1,710,000 1,757,333 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 6.25 7/1/28 1,000,000 1,069,960 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/28 2,000,000 2,187,200 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 2,000,000 1,979,840 California27.5% ABAG Financial Authority for Nonprofit Corporations, Insured Revenue, COP (Odd Fellows Home of California) 6.00 8/15/24 5,000,000 c 5,122,150 Barclays Capital Municipal Trust Receipts (California Infrastructure and Economic Development Bank, Revenue (Sanford Consortium Project)) 5.00 5/15/40 10,000,000 a,b,c 10,558,600 California, GO (Various Purpose) 5.75 4/1/31 3,950,000 4,364,671 California, GO (Various Purpose) 5.00 11/1/32 1,500,000 1,527,240 California, GO (Various Purpose) 6.50 4/1/33 3,000,000 3,532,530 California, GO (Various Purpose) 6.00 11/1/35 2,500,000 2,801,800 California Health Facilities Financing Authority, Revenue (Sutter Health) 6.25 8/15/35 2,500,000 c 2,527,775 The Fund 7 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/32 6,000,000 d 1,534,800 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 2,000,000 2,259,800 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 4,975,000 4,456,306 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 2,500,000 1,973,650 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.80 6/1/13 3,000,000 e 3,566,070 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 2,250,000 2,467,102 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 1,000,000 1,091,140 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/29 2,210,000 2,466,957 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 3,500,000 2,711,240 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.88 1/1/29 1,500,000 1,702,140 Colorado4.5% Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,500,000 1,820,925 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado (continued) Colorado Health Facilities Authority, Health Facilities Revenue (The Evangelical Lutheran Good Samaritan Society Project) 6.13 6/1/38 2,525,000 c 2,601,053 Colorado Springs, HR 6.38 12/15/30 2,890,000 c 2,916,761 University of Colorado Regents, University Enterprise Revenue 5.38 6/1/38 1,500,000 1,651,485 Florida6.6% Greater Orlando Aviation Authority, Airport Facilities Revenue 6.25 10/1/20 3,980,000 4,711,604 Miami-Dade County, Aviation Revenue 5.00 10/1/41 2,500,000 2,520,575 Orange County School Board, COP (Master Lease Purchase Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.50 8/1/34 2,000,000 2,186,300 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 2,500,000 2,591,425 South Lake County Hospital District, Revenue (South Lake Hospital, Inc.) 6.25 4/1/39 1,000,000 c 1,065,620 Georgia2.6% Atlanta, Water and Wastewater Revenue 6.00 11/1/28 3,000,000 3,410,340 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 1,750,000 1,867,110 Hawaii2.6% Hawaii, Airports System Revenue 5.25 7/1/26 2,000,000 2,244,780 Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaii Pacific Health Obligated Group) 5.75 7/1/40 2,795,000 c 2,922,061 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois1.0% Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 2,000,000 c 1,953,240 Indiana1.2% Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; AMBAC) 5.00 1/1/36 2,500,000 2,452,350 Louisiana.6% Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.13 7/1/29 1,000,000 c 1,097,450 Maryland3.2% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,050,610 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,960,425 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Project) (Prerefunded) 5.63 6/1/13 2,000,000 e 2,266,980 Massachusetts18.2% Barclays Capital Municipal Trust Receipts (Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue)) 5.00 12/15/34 10,000,000 a,b 11,092,600 Barclays Capital Municipal Trust Receipts (Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue)) 5.00 7/1/38 10,000,000 a,b 10,847,700 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.00 2/1/36 3,000,000 2,907,630 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.00 7/1/31 1,970,000 2,014,620 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 2,000,000 2,230,820 Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue (Insured; AMBAC) 5.50 7/1/40 2,230,000 1,975,022 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts-American Hingham Project) 6.95 12/1/35 5,235,000 5,236,727 Michigan7.0% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 2,140,000 2,630,531 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.00 11/15/38 1,515,000 c 1,501,350 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 4,185,000 3,889,413 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.00 9/1/29 2,500,000 c 3,045,700 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 3,000,000 2,872,020 Minnesota2.3% Minneapolis, Health Care System Revenue (Fairview Health Services) 6.75 11/15/32 3,000,000 c 3,454,920 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Minnesota Agricultural and Economic Development Board, Health Care Facilities Revenue (Essentia Health Obligated Group) (Insured; Assured Guaranty Municipal Corp.) 5.00 2/15/37 1,000,000 1,046,040 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 80,000 c 80,922 Mississippi3.0% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.88 4/1/22 6,000,000 6,000,480 Missouri.0% Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 6.30 9/1/25 70,000 71,431 Nevada2.0% Clark County, IDR (Southwest Gas Corporation Project) (Insured; AMBAC) 6.10 12/1/38 4,000,000 4,030,040 New Hampshire1.1% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; AMBAC) 6.00 5/1/21 2,135,000 2,158,592 New Jersey2.4% New Jersey Economic Development Authority, Water Facilities Revenue (New JerseyAmerican Water Company, Inc. Project) 5.70 10/1/39 2,000,000 2,111,780 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/30 2,500,000 2,716,100 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Mexico1.6% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 5.90 6/1/40 3,000,000 3,125,340 New York.9% New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 1,435,000 1,697,964 North Carolina3.1% Barclays Capital Municipal Trust Receipts (North Carolina Medical Care Commission, Health Care Facilities Revenue (Duke University Health System) 5.00 6/1/42 5,000,000 a,b,c 5,262,100 North Carolina Housing Finance Agency, Home Ownership Revenue 6.25 1/1/29 865,000 866,064 Ohio2.1% Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 2,100,000 2,292,801 Toledo-Lucas County Port Authority, Special Assessment Revenue (Crocker Park Public Improvement Project) 5.38 12/1/35 2,000,000 1,903,260 Pennsylvania5.0% Lancaster Higher Education Authority, College Revenue (Franklin and Marshall College Project) 5.00 4/15/37 2,000,000 2,082,780 Pennsylvania Economic Development Financing Authority, RRR (Northampton Generating Project) 6.60 1/1/19 3,500,000 1,993,215 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.25 6/1/39 2,000,000 2,113,340 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Philadelphia, Gas Works Revenue 5.25 8/1/40 2,000,000 2,032,900 Sayre Health Care Facilities Authority, Revenue (Guthrie Health) 5.88 12/1/31 1,755,000 c 1,793,891 Rhode Island1.0% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/32 2,000,000 2,000,260 South Carolina6.7% Lancaster Educational Assistance Program, Inc., Installment Purchase Revenue (The School District of Lancaster County, South Carolina, Project) 5.00 12/1/26 5,000,000 5,132,000 South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 3,000,000 3,345,840 Tobacco Settlement Revenue Management Authority of South Carolina, Tobacco Settlement Asset-Backed Bonds 6.38 5/15/30 3,750,000 4,876,725 Tennessee.6% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 5.50 7/1/36 1,250,000 c 1,263,375 Texas9.8% Barclays Capital Municipal Trust Receipts (Texas A&M University System Board of Regents, Financing System Revenue) 5.00 5/15/39 5,000,000 a,b 5,464,900 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue Improvement (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/35 1,500,000 1,500,105 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) 6.25 8/15/39 2,250,000 2,362,252 Lubbock Educational Facilities Authority, Improvement Revenue (Lubbock Christian University) 5.25 11/1/37 1,500,000 1,518,510 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 4,000,000 4,424,720 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 4,000,000 4,262,880 Utah.0% Utah Housing Finance Agency, SFMR (Collateralized; FHA) 6.00 1/1/31 30,000 30,143 Vermont.9% Vermont Educational and Health Buildings Financing Agency, Revenue (Saint Michaels College Project) 6.00 10/1/28 1,500,000 1,573,485 Vermont Housing Finance Agency, SFHR (Insured; Assured Guaranty Municipal Corp.) 6.40 11/1/30 255,000 260,329 Virginia1.2% Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.25 7/1/19 2,000,000 c 2,306,280 Washington4.1% Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 3,000,000 c 3,312,000 Washington Health Care Facilities Authority, Revenue (Catholic Health Initiatives) 6.38 10/1/36 1,500,000 c 1,706,700 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington (continued) Washington Housing Finance Commission, Revenue (Single-Family Program) (Collateralized: FHLMC, FNMA and GNMA) 5.15 6/1/37 3,160,000 3,246,268 West Virginia.5% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 1,000,000 1,011,010 Wisconsin3.3% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/12 1,500,000 e 1,660,230 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.60 2/15/29 4,975,000 c 4,977,637 Wyoming1.8% Sweetwater County, SWDR (FMC Corporation Project) 5.60 12/1/35 1,500,000 1,521,345 Wyoming Municipal Power Agency, Power Supply System Revenue 5.50 1/1/38 2,000,000 2,132,640 U.S. Related10.4% Government of Guam, LOR (Section 30) 5.75 12/1/34 1,500,000 1,579,560 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/32 1,000,000 1,052,730 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 1,500,000 1,626,165 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/37 1,945,000 1,986,195 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 5,400,000 5,695,488 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,500,000 1,568,610 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,060,560 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 5,500,000 6,104,120 Total Long-Term Municipal Investments (cost $276,373,174) Short-Term Municipal Investments.9% California.6% California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 0.28 10/1/10 1,200,000 f 1,200,000 Florida.3% Florida Municipal Power Agency, Revenue, Refunding (All-Requirements Power Supply Project) (LOC; Bank of America) 0.31 10/1/10 500,000 f 500,000 Total Short-Term Municipal Investments (cost $1,700,000) Total Investments (cost $278,073,174) 148.6% Liabilities, Less Cash and Receivables (10.9%) Preferred Stock, at redemption value (37.7%) Net Assets Applicable to Common Shareholders 100.0% a Collateral for floating rate borrowings. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At September 30, 2010. these securities had a market value of $53,924,100 or 27.1% of net assets applicable to Common Shareholders. c At September 30, 2010, the fund had $59,469,585 or 29.9% of net assets applicable to Common Shareholders invested in securities whose payment of principal and interest is dependent upon revenues generated from health care. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. f Variable rate demand noterate shown is the interest rate in effect at September 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 17 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 18 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 15.8 AA Aa AA 15.7 A A A 43.4 BBB Baa BBB 19.7 CC Ca CC .7 F1 MIG1/P1 SP1/A1 .6 Not Rated g Not Rated g Not Rated g 4.1  Based on total investments. g Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 19 STATEMENT OF ASSETS AND LIABILITIES September 30, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 278,073,174 295,988,753 Interest receivable 4,756,830 Receivable for investment securities sold 2,271,191 Prepaid expenses 14,196 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(b) 165,787 Cash overdraft due to Custodian 920,124 Payable for floating rates notes issuedNote 3 25,000,000 Payable for investment securities purchased 2,468,750 Interest and expense payable related to floating rate notes issuedNote 3 101,090 Commissions payable 14,408 Dividends payable to Preferred Shareholders 4,164 Accrued expenses 156,836 Auction Preferred Stock, Series A and B, par value $.001 per share (3,000 shares issued and outstanding at $25,000 per share liquidation preference)Note 1 Net Assets applicable to Common Shareholders ($) Composition of Net Assets ($): Common Stock, par value, $.001 per share (20,600,015 shares issued and outstanding) 20,600 Paid-in capital 183,694,929 Accumulated undistributed investment incomenet 4,688,364 Accumulated net realized gain (loss) on investments (7,119,661) Accumulated net unrealized appreciation (depreciation) on investments 17,915,579 Net Assets applicable to Common Shareholders ($) Shares Outstanding (110 million shares authorized) 20,600,015 Net Asset Value, per share of Common Stock ($) See notes to financial statements. 20 STATEMENT OF OPERATIONS Year Ended September 30, 2010 Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 1,955,217 Commission feesNote 1 149,918 Interest and expense related to floating rate notes issuedNote 3 144,050 Professional fees 103,417 Shareholders reports 50,434 Shareholder servicing costsNote 2(b) 43,218 Registration fees 21,667 Custodian feesNote 2(b) 20,934 Directors fees and expensesNote 2(c) 12,367 Miscellaneous 68,253 Total Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 3 ($): Net realized gain (loss) on investments 3,299,589 Net unrealized appreciation (depreciation) on investments 1,248,916 Net Realized and Unrealized Gain (Loss) on Investments Dividends to Preferred Shareholders Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 21 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2010 2009 Operations ($): Investment incomenet 13,400,146 13,641,572 Net realized gain (loss) on investments 3,299,589 (6,124,065) Net unrealized appreciation (depreciation) on investments 1,248,916 23,217,709 Dividends to Preferred Shareholders (356,927) (1,276,749) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Common Shareholders from ($): Investment incomenet Capital Stock Transactions ($): Dividends reinvested 50,652  Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 193,028,707 173,702,854 End of Period Undistributed investment incomenet 4,688,364 3,197,412 Capital Share Transactions (Shares): Increase in Shares Outstanding as a Result of Dividends Reinvested  See notes to financial statements. 22 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and dis-tributions.These figures have been derived from the fund's financial statements, and with respect to common stock, market price data for the funds common shares. Year Ended September 30, 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 9.37 8.43 9.34 9.66 9.68 Investment Operations: Investment incomenet a .65 .66 .70 .69 .65 Net realized and unrealized gain (loss) on investments .23 .83 (.95) (.34) .00 b Dividends to Preferred Shareholders from investment incomenet (.02) (.06) (.17) (.18) (.15) Total from Investment Operations .86 1.43 (.42) .17 .50 Distributions to Common Shareholders: Dividends from investment incomenet (.56) (.49) (.49) (.49) (.52) Net asset value, end of period 9.67 9.37 8.43 9.34 9.66 Market value, end of period 9.95 8.62 7.03 8.67 9.17 Total Return (%) c 22.72 30.87 (14.04) (.34) 3.86 The Fund 23 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, 2010 2009 2008 2007 2006 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets applicable to Common Stock d 1.35 1.41 1.55 1.67 1.61 Ratio of interest and expense related to floating rate notes issued to average net assets applicable to Common Stock d .08  .19 .35 .28 Ratio of net investment income to average net assets applicable to Common Stock d 7.03 7.98 7.64 7.28 6.83 Ratio of total expenses to total average net assets .92 .89 1.01 1.11 1.06 Ratio of interest and expense related to floating rate notes issued to total average net assets .05  .12 .23 .18 Ratio of net investment income to total average net assets 4.80 5.04 4.98 4.82 4.53 Portfolio Turnover Rate 18.26 23.36 50.58 10.30 10.09 Asset coverage of Preferred Stock, end of period 366 293 274 292 300 Net Assets, net of Preferred Stock, end of period ($ x 1,000) 199,200 193,029 173,703 192,439 198,839 Preferred Stock outstanding, end of period ($ x 1,000) 75,000 100,000 100,000 100,000 100,000 a Based on average common shares outstanding at each month end. b Amount represents less than $.01 per share. c Calculated based on market value. d Does not reflect the effect of dividends to Preferred Shareholders. See notes to financial statements. 24 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Municipal Income, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified closed-end management investment company. The funds investment objective is to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser.The funds Common Stock trades on the New York Stock Exchange Amex (the NYSE) under the ticker symbol DMF. The fund has outstanding 1,500 shares of Series A and 1,500 shares of Series B Auction Preferred Stock (APS), with a liquidation preference of $25,000 per share (plus an amount equal to accumulated but unpaid dividends upon liquidation).APS dividend rates are determined pursuant to periodic auctions or by reference to a market rate. Deutsche BankTrust Company America, as Auction Agent, receives a fee from the fund for its services in connection with such auctions. The fund also compensates broker-dealers generally at an annual rate of .15%-.25% of the purchase price of the shares of APS. The fund is subject to certain restrictions relating to the APS. Failure to comply with these restrictions could preclude the fund from declaring any distributions to common shareholders or repurchasing common shares and/or could trigger the mandatory redemption of APS at liquidation value.Thus, redemptions of APS may be deemed to be outside of the control of the fund. The holders of the APS, voting as a separate class, have the right to elect at least two directors.The holders of the APS will vote as a separate class on certain other matters, as required by law. The fund has designated Whitney I. Gerard and George L. Perry as directors to be elected by the holders of APS. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) On November 2, 2009, the Board of Directors authorized the fund to redeem up to 25% of the funds APS, subject to market, regulatory and other conditions and factors. During the period ended September 30, 2010, the fund announced the following redemptions of APS at a price of $25,000 per share plus any accrued and unpaid dividends through the redemption date. Shares Amount Redemption Series Redeemed Redeemed ($) Date A 200 5,000,000 March 10, 2010 B 200 5,000,000 March 12, 2010 A 100 2,500,000 March 31, 2010 B 100 2,500,000 April 5, 2010 A 200 5,000,000 June 9, 2010 B 200 5,000,000 June 11, 2010 Total The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in municipal debt securities are valued on the last business day of each week and month by an inde- 26 pendent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on the last business day of each week and month. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  295,988,753  In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at September 30, 2010. The remaining portion of ASU No. 2010-06 28 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to shareholders of Common Stock (Common Shareholder(s)): Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. For Common Shareholders who elect to receive their distributions in additional shares of the fund, in lieu of cash, such distributions will be reinvested at the lower of the market price or net asset value per share (but not less than 95% of the market price) as defined in the dividend reinvestment and cash purchase plan. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) On September 29, 2010, the Board of Directors declared a cash dividend of $0.0475 per share from investment income-net, payable on October 29, 2010 to Common Shareholders of record as of the close of business on October 15, 2010. (d) Dividends to shareholders of APS: Dividends, which are cumulative, are generally reset every 7 days for each Series of APS pursuant to a process specified in related fund charter documents. Dividend rates as of September 30, 2010, for each Series of APS were as follows: Series A.427% and Series B.457%. These rates reflect the maximum rates under the governing instruments as a result of failed auctions in which sufficient clearing bids are not received. The average dividend rates for the period ended September 30, 2010 for each Series of APS were as follows: Series A.404% and Series B.400%. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $4,731,996, accumulated capital losses $7,330,927 and unrealized appreciation $18,126,845. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, 30 realized subsequent to September 30, 2010. If not applied, $360,799 of the carryover expires in fiscal 2011, $3,070,417 expires in fiscal 2012, $298,941 expires in fiscal 2016, $1,246,519 expires in fiscal 2017 and $2,354,251 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2010 and September 30, 2009 were as follows: tax exempt income $11,799,912 and $11,409,363 and ordinary income $28,287 and $0, respectively. During the period ended September 30, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments and capital loss carryover expiration, the fund decreased accumulated undistributed investment income-net by $80,995, increased net realized gain (loss) on investments by $1,461,222 and decreased paid-in capital by $1,380,227. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .70% of the value of the funds average weekly net assets, inclusive of the outstanding auction preferred stock, and is payable monthly.The Agreement provides that if in any full fiscal year the aggregate expenses of the fund, exclusive of taxes, interest on borrowings, brokerage fees and extraordinary expenses, exceed the expense limitation of any state having jurisdiction over the fund, the fund may deduct from payments to be made to the Manager, or the Manager will bear, the amount of such excess to the extent required by state law. During the period ended September 30, 2010, there was no expense reimbursement pursuant to the Agreement. (b) The fund compensates BNY Mellon Shareowner Services, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) September 30, 2010, the fund was charged $13,357 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a custody agreement for providing custodial services to the fund. During the period ended September 30, 2010, the fund was charged $20,934 pursuant to the custody agreement. The fund has an arrangement with the custodian bank whereby the fund receives earnings credits from the custodian when positive cash balances are maintained, which are used to offset custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. During the period ended September 30, 2010, the fund was charged $6,380 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $157,439, custodian fees $2,965, chief compliance officer fees $1,783 and transfer agency per account fees $3,600. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2010, amounted to $52,199,438 and $96,566,164, respectively. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term 32 floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the fund. The fund accounts for the transfer of bonds to the trust as secured borrowings, with the securities transferred remaining in the funds investments, and the related floating rate certificate securities reflected as fund liabilities under the caption, Payable for floating rate notes issued in the Statement of Assets and Liabilities. The average amount of borrowings outstanding under the inverse floater structure during the period ended September 30, 2010, was approximately $15,000,000, with a related weighted average annualized interest rate of .96%. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended September 30, 2010. At September 30, 2010, the cost of investments for federal income tax purposes was $252,861,908; accordingly, accumulated net unrealized appreciation on investments was $18,126,845, consisting of $20,336,716 gross unrealized appreciation and $2,209,871 gross unrealized depreciation. NOTE 4Subsequent Event: On November 22, 2010, the Board of Directors declared a cash dividend of $0.0525 per share from investment income-net, payable to Common Shareholders of record as of the close of business on December 10, 2010. This represents an increase of $0.005 per share from the previous dividend. See Note 1(c). The Fund 33 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Municipal Income, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Municipal Income, Inc., including the statement of investments, as of September 30, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the years indicated therein.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of September 30, 2010 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Municipal Income, Inc. at September 30, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York November 23, 2010 34 ADDITIONAL INFORMATION (Unaudited) Dividend Reinvestment Plan Under the funds Dividend Reinvestment Plan (the Plan), a Common Shareholder who has fund shares registered in his name will have all dividends and distributions reinvested automatically by BNY Mellon Shareowner Services, as Plan administrator (the Administrator), in additional shares of the fund at the lower of prevailing market price or net asset value (but not less than 95% of market value at the time of valuation) unless such Common Shareholder elects to receive cash as provided below. If market price is equal to or exceeds net asset value, shares will be issued at net asset value. If net asset value exceeds market price or if a cash dividend only is declared, the Administrator, as agent for the Plan participants, will buy fund shares in the open market.A Plan participant is not relieved of any income tax that may be payable on such dividends or distributions. A Common Shareholder who owns fund shares registered in nominee name through his broker/dealer (i.e., in street name) may not participate in the Plan, but may elect to have cash dividends and distributions reinvested by his broker/dealer in additional shares of the fund if such service is provided by the broker/dealer; otherwise such dividends and distributions will be treated like any other cash dividend or distribution. A Common Shareholder who has fund shares registered in his name may elect to withdraw from the Plan at any time for a $5.00 fee and thereby elect to receive cash in lieu of shares of the fund. Changes in elections must be in writing, sent to The Bank of New York Mellon, c/o BNY Mellon Shareowner Services, Shareholder Investment Plan, P.O. Box 358035, Pittsburgh, PA 15252-8035, should include the shareholders name and address as they appear on the Administrators records and will be effective only if received more than ten business days prior to the record date for any distribution. The Administrator maintains all Common Shareholder accounts in the Plan and furnishes written confirmations of all transactions in the account. Shares in the account of each Plan participant will be held by The Fund 35 ADDITIONAL INFORMATION (Unaudited) (continued) the Administrator in non-certificated form in the name of the participant, and each such participants proxy will include those shares purchased pursuant to the Plan. The fund pays the Administrators fee for reinvestment of dividends and distributions. Plan participants pay a pro rata share of brokerage commissions incurred with respect to the Administrators open market purchases in connection with the reinvestment of dividends or distributions. The fund reserves the right to amend or terminate the Plan as applied to any dividend or distribution paid subsequent to notice of the change sent to Plan participants at least 90 days before the record date for such dividend or distribution.The Plan also may be amended or terminated by the Administrator on at least 90 days written notice to Plan participants. Level Distribution Policy The funds dividend policy is to distribute substantially all of its net investment income to its shareholders on a monthly basis. In order to provide shareholders with a more consistent yield to the current trading price of shares of Common Stock of the fund, the fund may at times pay out less than the entire amount of net investment income earned in any particular month and may at times in any month pay out such accumulated but undistributed income in addition to net investment income earned in that month. As a result, the dividends paid by the fund for any particular month may be more or less than the amount of net investment income earned by the fund during such month. The funds current accumulated but undistributed net investment income, if any, is disclosed in the Statement of Assets and Liabilities, which comprises part of the Financial Information included in this report. Benefits and Risks of Leveraging The fund utilizes leverage to seek to enhance the yield and net asset value of its Common Stock.These objectives cannot be achieved in all interest rate environments. To leverage, the fund has issued Preferred stock, which pays dividends at prevailing short-term interest rates, and 36 invests the proceeds in long-term municipal bonds.The interest earned on these investments is paid to Common Shareholders in the form of dividends, and the value of these portfolio holdings is reflected in the per share net asset value of the funds common stock. During the fiscal year ended September 30, 2010, the fund redeemed $25,000,000 of its outstanding Preferred stock, the leverage that had been provided by the redeemed Preferred stock was replaced through the purchase of tax-exempt tender option bonds. In order for either of these forms of leverage to benefit Common shareholders, the yield curve must be positively sloped: that is, short-term interest rates must be lower than long-term interest rates.At the same time, a period of generally declining interest rates will benefit Common Shareholders. If either of these conditions change along with other factors that may have an effect on preferred dividends or tender options bonds, then the risk of leveraging will begin to outweigh the benefits. Supplemental Information During the period ended September 30, 2010, there were: (i) no material changes in the funds investment objectives or fundamental investment policies, (ii) no changes in the funds charter or by-laws that would delay or prevent a change of control of the fund, (iii) no material changes in the principal risk factors associated with investment in the fund, and (iv) no change in the person primarily responsible for the day-to-day management of the funds portfolio. Certifications The funds reports to the SEC on Form N-CSR and Form N-Q contain certifications by the funds chief executive officer and chief financial officer as required by Rule 30a-2(a) under the 1940 Act, including certifications regarding the quality of the funds disclosures in such reports and certifications regarding the funds disclosure controls and procedures and internal control over financial reporting. The Fund 37 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended September 30, 2010 as exempt-interest dividends (not generally subject to regular federal income tax), except $28,287 that is being designated as an ordinary income distribution for reporting purposes. Where required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2010 calendar year on Form 1099-DIV and their portion of the funds tax-exempt dividends paid for the 2010 calendar year on Form 1099-INT, both of which will be mailed in early 2011. 38 PROXY RESULTS (Unaudited) Holders of Common Stock and holders of APS voted together as a single class (except as noted below) on the following proposal presented at the annual shareholders meeting held on June 4, 2010. Shares For Authority Withheld To elect two Class II Directors:  Whitney I. Gerard  2,223 7 Nathan Leventhal 17,348,390 670,415 To elect one Class III Director:  Benaree Pratt Wiley 17,379,370 639,435  The terms of these Directors expire in 2013.  Elected solely by APS holders. Common shareholders were not entitled to vote. The Fund 39 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on July 14 and 15, 2010, the Board considered the re-approval for an annual period (through August 31, 2011) of the funds Management Agreement with Dreyfus, pursuant to which Dreyfus provides the fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives noted the funds closed-end structure, the relationships Dreyfus has with various intermediaries complex-wide and Dreyfus corresponding need for broad, deep and diverse resources to be able to provide ongoing services to intermediaries and shareholders. The Board members also considered Dreyfus research and portfolio management capabilities and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices and the standards applied in seeking best execution. Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of leveraged closed-end general municipal debt funds (the Performance Group) and to a larger universe of funds, consisting of all leveraged closed-end general municipal debt funds (the Performance Universe), selected and provided by 40 Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons for various periods ended May 31, 2010. The Board members noted that the funds total return performance based on net asset value was above the Performance Group and Performance Universe medians for all periods, except the one year periods, and that total return performance based on market price was above or at the Performance Group medians for all periods and above the Performance Universe medians for all periods.The Board members noted that the funds yield performance was variously above, at and below the Performance Group and Performance Universe medians, measured on both a net asset value basis and a market price basis for the periods. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds Lipper category average. The Board members also discussed the funds management fee and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The Board members noted that the funds contractual management fee was higher than the Expense Group median, and that the actual management fees, based on both common shares alone and on common and leveraged shares together, were higher than the Expense Group and Expense Universe medians. The Board members noted that the funds expense ratios, based on both common shares alone and on common and leveraged shares together, were higher than the Expense Group and Expense Universe medians, except for the funds actual total expense ratio, which, based on common shares alone, was lower than the Expense Group median. Representatives of Dreyfus reviewed with the Board members the management fees paid by closed-end funds managed by Dreyfus or its affiliates with similar investment objectives, policies and strategies, and The Fund 41 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) included within the funds Lipper category (the Similar Funds), and stated that there were no other accounts managed by Dreyfus or its affiliates with similar investment objectives, policies and strategies as the fund. The Board members considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the funds management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board members also had been informed that the methodology had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fee under the Management Agreement bears a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services. It was noted that a discussion of economies of scale is predicated on increasing assets and that because the fund is a closed-end fund without daily inflows and outflows of capital there were 42 not at this time significant economies of scale to be realized by Dreyfus in managing the funds assets. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the funds overall performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the services provided, comparative performance, expense and management fee information, costs of the services pro- vided and profits to be realized and benefits derived or to be derived by Dreyfus from its relationship with the fund. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that because the fund is a closed-end fund without daily inflows and outflows of capital there were not at this time significant additional economies of scale to be realized by Dreyfus in managing the funds assets. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the Management Agreement was in the best interests of the fund and its shareholders. The Fund 43 BOARD MEMBERS INFORMATION (Unaudited) 44 The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166. Lucy Wilson Benson, Emeritus Board Member Arthur A. Hartman, Emeritus Board Member The Fund 45 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. 46 JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director-Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since September 2007. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since May 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. TheF und 47 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. 48 OFFICERS AND DIRECTORS Dreyfus Municipal Income, Inc. 200 Park Avenue New York, NY 10166 The Net AssetValue appears in the following publications: Barrons, Closed-End Bond Funds section under the heading Municipal Bond Funds every Monday;Wall Street Journal, Mutual Funds section under the heading Closed-End Funds every Monday. Notice is hereby given in accordance with Section 23(c) of the Investment CompanyAct of 1940, as amended, that the fund may purchase shares of its common stock in the open market when it can do so at prices below the then current net asset value per share. The Fund 49 For More Information The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund's Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SECs website at http://www.sec.gov and without charge, upon request, by calling 1-800-645-6561. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Joseph S.
